(Por la corte, a propuesta del
Juez Asociado Señor Hutchison.)
Por cuanto, el único error señalado por el apelante en este caso es: “El veredicto es contrario a la prueba practi-cada;”
Por cuanto, el apelante no cita parte o página alguna de la transcripción de la evidencia para comprobar las supues-*972tas contradicciones entre las declaraciones de los testigos de cargo;
Por cuaNto, por los motivos expresados en el informe del fiscal y por otros que no estimamos necesario agregar no estamos conformes con la conclusión deducida por el apelante del supuesto conflicto en la prueba,
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de San Juan en mayo 25, 1929, en el caso de epígrafe.